In an action, inter alia, for an accounting, defendants appeal from an order of the Supreme Court, Rockland County (Gagliardi, J.), dated October 6, 1980, that granted plaintiff’s motion for leave to serve an amended complaint, which included an increase in the ad damnum clause. Order affirmed, without costs or disbursements. Although plaintiff has failed to offer a justifiable excuse for his delay in seeking this amendment, defendants have not demonstrated that they will suffer any prejudice because of the amendment. Accordingly, the motion was properly granted (see Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18). We have considered defendants’ other arguments and find them to be without merit. Lazer, J. P., Rabin, Cohalan and Margett, JJ., concur.